DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 17 and 18 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. The Amendments, however, have not place the application in condition for allowance based on the newly cited art. If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
each metallic conductor trace has a straight trace portion, however, claim 19, which depends from claim 18 recites the respective structured metallic layers have a single straight trace portion. It is not clear if the straight trace portion recited in claim 18 refers to the single straight trace portion of claim 19 or if it is an additional control module straight trace portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leiba (US 20120256796) in view of Shiu et al. (US 20130050032).
Regarding claim 1:
Leiba discloses (in Figs. 10A, 10B, 12B, 13, 14) an electronic assembly (e.g. Fig. 13), comprising: a component carrier (390), which comprises at least one dielectric layer (390a-390f) and a metallic layer (361b), which is attached at the dielectric layer (390a); a wireless communication component (391), which 
Leiba is silent on that two opposing sidewall portions are connected to each other by opposed curved wall portions being a part of the antenna structure.
Shiu et al. disclose (in Fig. 3) a two opposing sidewall portions (48 and 50) are connected to each other by opposed curved wall portions (46) being a part of the antenna structure (36).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the opposed curved portions connecting to the walls being part of the antenna structure as taught by Shiu et al. into the device of Leiba for the benefit of allowing the length and the total volume of cavity antenna to be enlarged without being constrained by the limited housing of device (Para. 0055, Lines 1-4).
Regarding claim 2:
Leiba discloses an upper edge (394b) of the opening (393b) being located at the upper surface (the surface of 390f) of the component carrier (390) describes a closed line (See Fig.).
Regarding claim 4:
Leiba discloses the opening (393b) is a passage opening (See Fig.) which extends from the upper surface (the surface of 390f) to an opposing lower surface (the surface of 390a) of the component carrier (390).
Regarding claim 5:

Regarding claim 10:
Leiba discloses the wireless communication component (391) is spatially separated from the opening (393b).
Regarding claim 13:
Leiba discloses (in e.g. Figs. 27B-27D) the opening (703) comprises at least one further slit (720a).
Regarding claim 17:
Leiba discloses (in Figs. 10A, 10B, 12B, 13, 14) a method for fabricating an electronic assembly (e.g. Fig. 13), the method comprising: providing a component carrier (390), which comprises at least one dielectric layer (390a-390f) and a metallic layer (361b), which is attached at the dielectric layer (390a - 390f); attaching a wireless communication component (391) to the component carrier (390), or embedding the wireless component (391) in the component carrier (390); forming an opening (393b) within the component carrier (390), which opening (393b) extends from an upper surface (the surface of 390f) of the component carrier (390) into the interior of the component carrier (390; See Fig.); wherein the opening (393b) is a slit having a first sidewall portion (394), and a second sidewall portion (394), wherein the second sidewall portion (394) is opposite and parallel to the first sidewall portion (394), and wherein the slit (393d) is a groove, which does not extend completely through the component carrier (390; See Figs.); forming a metallic antenna structure (371b) at a wall of the opening (393b) so that the two opposing sidewall portions (394) are a part of the antenna structure; and electrically connecting the wireless communication component (391) with the antenna structure (392).
Leiba is silent on that a slit having a first sidewall portion, a curved sidewall portion and a second sidewall portion, wherein the second sidewall portion is adjacent to the curved sidewall portion and opposite and parallel to the first sidewall portion
Shiu et al. disclose (in Fig. 3) a slit (defined by 42) having a first sidewall portion (40), a curved sidewall portion (defined by 46) and a second sidewall portion (bottom side portion of 40), wherein the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the opposed curved portions connecting to the walls being part of the antenna structure as taught by Shiu et al. into the device of Leiba for the benefit of allowing the length and the total volume of cavity antenna to be enlarged without being constrained by the limited housing of device (Para. 0055, Lines 1-4).

Claims 12 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Leiba (US 20120256796) in view of Shiu et al. (US 20130050032) as applied to claim 1 and further in view of Uchimura et al. (US Pat. 6064350).
Regarding claim 12:
Leiba as modified is silent on that the opening comprises a widening at one end of the slit, wherein a part of the antenna structure is formed at a sidewall of the widening.
Uchimura et al. disclose (in Fig. 15) the opening (4) comprises a widening (See Fig.) at one end of the slit (19), wherein a part (7) of the antenna structure (21) is formed at a sidewall (5) of the widening (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the opening comprising a widening for accommodating the antenna system as taught by Uchimura et al. for the benefit of providing a package for high-frequency in which the semi-conductor element, the high-frequency circuit and the antenna are integrated (Col. 11, Lines 22-24).
Regarding claim 14:
Leiba as modified is silent on that the opening comprises a further widening at one end of the further slit, wherein a part of the antenna structure is formed at a further sidewall of the further widening.
Uchimura et al. disclose (in Fig. 15) the opening (4) comprises a further widening (See Fig.) at one end of the further slit (19), wherein a part (7) of the antenna structure (21) is formed at a further sidewall (5) of the further widening (See Fig.).
.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Leiba (US 20120256796) in view of Shiu et al. (US 20130050032) as applied to claim 1 and further in view of Ou (US 20160351996).
Regarding claim 20:
Leiba as modified is silent on that a protective material arranged in the opening.
Ou discloses (in Fig. 4) a protective material (450) arranged in the opening (410).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the protective material over the opening as taught by Ou into the modified device of Leiba for aesthetic purposes, without adversely impacting reception/transmission of millimeter wave communication signals (Para. 0060, Lines 6-8).
Regarding claim 21:
Leiba as modified is silent on that filling a portion of the opening with a protective material.
	Ou discloses (in Fig. 4) filling a portion of the opening (410) with a protective material (450).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the protective material over the opening as taught by Ou into the modified device of Leiba for aesthetic purposes, without adversely impacting reception/transmission of millimeter wave communication signals (Para. 0060, Lines 6-8).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leiba (US 20120256796) in view of Park et al. (US 20150070231).
Regarding claim 18:
Leiba discloses (in Figs. 10A, 10B, 12B, 13, 14) an electronic assembly (e.g. Fig. 14), comprising: a component carrier (420), which comprises from top to bottom a first structured metallic layer (422), a 
Leiba is silent on that each metallic conductor trace has a straight trace portion and a curved trace portion, wherein the straight trace portions of the respective metallic conductor traces have all the same length, and wherein the curved trace portions of the respective metallic conductor trace of the respective metallic layers have all different lengths; wherein the curved trace portions of the respective metallic conductor trace have an open end; an antenna structure which is formed from the metallic conductor traces of the structured metallic layers and which is electrically connected with the wireless communication component.
Park et al. disclose (in Figs. 4, 6C, 7B and 9) each metallic conductor trace (1761) has a straight trace portion (defined by 1741) and a curved trace portion (defined by 1720), wherein the straight trace portions (1741) of the respective metallic conductor traces (1761) have all the same length (See Fig.), and wherein the curved trace portions (1720) of the respective metallic conductor trace (1761) of the respective metallic layers have all different lengths (See Fig.); wherein the curved trace portions of the respective metallic conductor trace have an open end (at 1710); (in Figs. 4 and 9) an antenna structure (1911-1934) which is formed from the metallic conductor traces (1761) of the structured metallic layers and which is electrically connected with the wireless communication component (1110).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement each metallic trace as straight and curved trace portions having same and different various lengths as claimed for the benefit of achieving a resonance line and wavelength (Para. 0014, Lines 4-10) for operation at a predetermined frequency (Para. 0073, Lines 4-6).
Regarding claim 19:
Leiba is silent on that the respective structured metallic layers have a single straight trace portion.
Park et al disclose the respective structured metallic layers (1761) have a single straight trace portion (1741).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement each metallic trace as straight and curved trace portions having same and different various lengths as claimed for the benefit of achieving a resonance line and wavelength (Para. 0014, Lines 4-10) for operation at a predetermined frequency (Para. 0073, Lines 4-6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845